DECISION
This matter is before the Court on the plaintiff's motion under R. Civ. P. 27(b) to take certain depositions pending appeal from the denial of his motion to vacate the judgment heretofore entered by this Court on his application for post-conviction relief.
He seeks to perpetuate the testimony of three potential witnesses in the event of success on his appeal.
Mr. Gary C. Crossen appeared and testified at the trial of the plaintiff's application on its merits. He conducted grand jury proceedings at which James Bennett testified. The record of Mr. Bennett's grand jury testimony was available to the plaintiff at trial and is already part of the record on appeal. The plaintiff does not show what further or additional testimony of either Mr. Bennett or Mr. Crossen he seeks to perpetuate. Finally, the plaintiff has no knowledge of the present whereabouts of Mr. Bennett.
Mr. James A. Ruggiero was counsel for the plaintiff at his trial and during all post-conviction proceedings up to the entry of final judgment and the plaintiff's claim of appeal. The plaintiff does not suggest what testimony of Mr. Ruggiero he seeks to perpetuate.
For all of the foregoing reasons the plaintiff's motion is denied.
The defendant shall present an appropriate Order for entry on five day's notice to the plaintiff.